Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 16, 2016

                                        No. 04-16-00682-CV

                     IN THE MATTER OF A.P.R. AND J.C.R., CHILDREN,

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-06574
                            Honorable Michael E. Mery, Judge Presiding


                                          ORDER
       A filing fee of $205.00 was due when Abel Castillo Rodriguez filed his notice of appeal,
but it was not paid. See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE
SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015). The clerk of the
court notified appellant of this deficiency in a letter dated October 24, 2016. The fee remains
unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We therefore order Rodriguez must either (1) pay the filing fee or (2) provide written
proof to this court that he is indigent or otherwise excused by statute or the Texas Rules of
Appellate Procedure from paying the fee by November 28, 2016. See TEX. R. APP. P. 20.1 (as
amended, eff. 9/1/2016). If appellant fails to respond satisfactorily within the time ordered, this
appeal will be dismissed. See TEX. R. APP. P. 42.3.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court